DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10 January 2022 is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,482,869 in view of Ou (US 2006/0052146) and further in view of Yamasaki (US 2006/0017657). 

Present claim 1
Patented claim 5
An electronic device comprising:
A method of controlling an electronic device, wherein the electronic device comprises 
a frame;
a head-mounted frame

a display supported by the head-mounted frame
an eyeglass temple with first and second opposing ends;
an eyeglass temple with first and second opposing ends
a hinge that connects the frame to the eyeglass temple;

a speaker in the eyeglass temple; and
a speaker, and wherein controlling the electronic device comprises adjusting a volume of the speaker.
a touch sensor that extends along the eyeglass temple between the first and second ends.
a touch sensor, and, and wherein the touch sensor extends continuously along the eyeglass temple from the first end towards the second end,

the method comprising: in response to a user sliding a finger along the touch sensor from the first end to the second end, controlling the electronic device by performing an operation.


As shown above, besides wording, the main differences between present claim 1 and patented claim 5 are: 
(i) Patented claim 5 recites “a display supported by the head-mounted frame” and “the method comprising: in response to a user sliding a finger along the touch sensor from the first end to the second end, controlling the electronic device by performing an operation” whereas present claim 1 fails to recite such features.  Thus, present claim 1 is merely broader in this respect. 
(ii) Present claim 1 recites “a hinge that connects the frame to the eyeglass temple” and that the speaker is “in the eyeglass temple.”  Patented claim 5 fails to recite such features.
However, Ou discloses a speaker in an eyeglass temple (Figures 1-2, 106 and paragraph [0034], earphone=speaker).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination patented claim 5 performs the same function as it does separately of providing an electronic device with a frame, eyeglass temple, speaker and touch sensor, and Ou performs the same function as it does separately of providing a speaker in an eyeglass temple.
Therefore, one of ordinary skill in the art at the time the invention was made could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in the speaker being located in the eyeglass temple.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Yamasaki discloses a hinge that connects a frame to an eyeglass temple (Figures 1-5, 24 and paragraph [0046])
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination patented claim 5 performs the same function as it does separately of providing an electronic device with a frame, eyeglass temple, speaker and touch sensor, and Yamasaki performs the same function as it does separately of providing a hinge that connects a frame to an eyeglass temple.
Therefore, one of ordinary skill in the art at the time the invention was made could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in the electronic device comprising a hinge that connects the frame to the eyeglass temple.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Present claim 3 is similarly rejected as above over patented claim 5.
Present claim 4 is similarly rejected as above over patented claim 5.
Present claim 5 is similarly rejected as above over patented claim 7.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, 9-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ou (US 2006/0052146) in view of Yamasaki (US 2006/0017657).

Regarding claim 1, Ou discloses an electronic device comprising:
a frame (Figure 1, the front of casing 1 that holds 14 and 15 is a frame.);
an eyeglass temple with first and second opposing ends (Figure 1, 13 is an eyeglass temple with first and second opposing ends.);
a speaker in the eyeglass temple (Figures 1-2, 106 and paragraph [0034], earphone=speaker); and
a touch sensor that extends along the eyeglass temple between the first and second ends (Figure 1, 16-19 is a touch sensor that extends along 13 between the first and second ends.).
Ou fails to explicitly teach a hinge that connects the frame to the eyeglass temple.
Yamasaki discloses an electronic device comprising a hinge that connects a frame to an eyeglass temple (Figures 1-5, 24 and paragraph [0046]).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Ou performs the same function as it does separately of providing an electronic device comprising a frame and an eyeglass temple, and Yamasaki performs the same function as it does separately of providing a hinge that connects a frame and an eyeglass temple.
Therefore, one of ordinary skill in the art at the time the invention was made could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in an electronic device comprising a frame and an eyeglass temple and a hinge that connects the frame to the eyeglass temple.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding claim 6, Ou and Yamasaki disclose the electronic device defined in claim 1, further comprising:
a battery (Yamasaki: Paragraph [0047]); and 
a button (Ou: Figure 1, 16).

Regarding claim 7, Ou and Yamasaki disclose the electronic device defined in claim 1, wherein the eyeglass temple is a first eyeglass temple, wherein the speaker is a first speaker, and wherein the hinge is a first hinge, the electronic device further comprising:
a second eyeglass temple (Ou: Figure 1, 12);
a second speaker in the second eyeglass temple (Ou: Figure 1 and paragraph [0034], “pair” meaning there will be an earphone [speaker] in the second eyeglass temple.); and
a second hinge that connects the frame to the second eyeglass temple (Yamasaki: Figures 1-5, 25 and paragraph [0046]).

Regarding claim 9, Ou and Yamasaki disclose the electronic device defined in claim 1, further comprising:
a camera positioned on a front of the frame (Ou: Figure 1, 107).

Regarding claim 10, Ou and Yamasaki disclose the electronic device defined in claim 1, further comprising:
a camera coupled to the frame, wherein the camera is configured to capture images of surroundings in front of the frame (Ou: Figure 1, 107 is positioned on the front of the frame and as such would be configured to capture images of surroundings in front of the frame.).

Regarding claim 11, Ou discloses a head-mounted device comprising:
a frame (Figure 1, the front of casing 1 that holds 14 and 15 is a frame.);
a first eyeglass temple (Figure 1, 13);
a second eyeglass temple (Ou: Figure 1, 12); and
a camera positioned on a front of the frame (Figure 1, 107).
Ou fails to teach the head-mounted device comprising:
a battery;
a first hinge that connects the frame to the first eyeglass temple; and
a second hinge that connects the frame to the second eyeglass temple.
Yamasaki discloses an electronic device comprising:
a battery (Yamasaki: Paragraph [0047]);
a first hinge that connects the frame to the first eyeglass temple (Figures 1-5, 24 and paragraph [0046]); and
a second hinge that connects the frame to the second eyeglass temple (Figures 1-5, 25 and paragraph [0046]).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Ou performs the same function as it does separately of providing an electronic device comprising a frame and eyeglass temples, and Yamasaki performs the same function as it does separately of providing a battery and hinges that respectively connect a frame and eyeglass temples.
Therefore, one of ordinary skill in the art at the time the invention was made could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in an electronic device comprising a frame, a battery, and first and second eyeglass temples connected to the frame by first and second hinges, repsectively.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding claim 13, Ou and Yamasaki disclose the head-mounted device defined in claim 11, further comprising: 
a first speaker in the first eyeglass temple (Ou: Figures 1-2, 106 and paragraph [0034], earphone=speaker); and 
a second speaker in the second eyeglass temple (Ou: Figure 1 and paragraph [0034], “pair” meaning there will be an earphone [speaker] in the second eyeglass temple.).

Regarding claim 15, Ou and Yamasaki disclose the head-mounted device defined in claim 11, further comprising: 
a touch sensor that extends along the first eyeglass temple (Ou: Figure 1, 16-19 is a touch sensor that extends along 13.).

Claims 2, 8, 12, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ou (US 2006/0052146) in view of Yamasaki (US 2006/0017657) and further in view of Swartz et al. (US 2003/0020629).

Regarding claim 2, Ou and Yamasaki disclose the electronic device defined in claim 1, wherein the eyeglass temple is a first eyeglass temple, wherein the speaker is a first speaker, and wherein the hinge is a first hinge, the electronic device further comprising:
a battery (Yamasaki: Paragraph [0047]);
a button (Ou: Figure 1, 16);
a second eyeglass temple (Ou: Figure 1, 12);
a second speaker in the second eyeglass temple (Ou: Figure 1 and paragraph [0034], “pair” meaning there will be an earphone [speaker] in the second eyeglass temple.);
a second hinge that connects the frame to the second eyeglass temple (Yamasaki: Figures 1-5, 25 and paragraph [0046]);
a microphone (Ou: Figure 1, 106 and paragraph [0034]);
a processor (Ou: Figure 2, 101); and
a camera positioned on a front of the frame (Figure 1, 107).
Ou and Yamasaki fail to teach the processor configured to use the microphone to detect and identify a voice command.
Swartz et al. disclose a processor configured to use a microphone to detect and identify a voice command (Paragraph [0094]).
Therefore, it would have been obvious to “one of ordinary skill” in the art at the time the invention was made to use the voice command teachings of Swartz et al. in the electronic device taught by the combination of Ou and Yamasaki. The motivation to combine would have been to provide hands free operation thus improving operability for users with occupied hands.

Regarding claim 8, this claim is rejected under the same rationale as claim 2.

Regarding claim 12, this claim is rejected under the same rationale as claim 2.

Regarding claim 14, this claim is rejected under the same rationale as claim 2.

Regarding claim 16, this claim is rejected under the same rationale as claim 2.

Regarding claim 17, this claim is rejected under the same rationale as claims 1 and 2.

Regarding claim 18, Ou, Yamasaki and Swartz et al. disclose the head-mounted device defined in claim 16, wherein the voice command comprises an instruction to make a telephone call (Swartz et al.: Paragraph [0094]).

Regarding claim 19, Ou, Yamasaki and Swartz et al. disclose the head-mounted device defined in claim 16, further comprising:
a touch sensor that extends along the first eyeglass temple (Ou: Figure 1, 16-19 is a touch sensor that extends along 13.).

Regarding claim 20, Ou, Yamasaki and Swartz et al. disclose the head-mounted device defined in claim 16, further comprising: 
wireless communication circuitry configured to wirelessly communicate with a cellular telephone (Swartz et al.: Figure 15 and paragraph [0094] explains phone calls can be made, which means that there is wireless communication circuitry that is configured to wirelessly communicate with a cellular telephone.  Further, Ou discloses an antenna 602, see paragraph [0027], which is wireless communication circuitry.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (US 2006/0052146) in view of Yamasaki (US 2006/0017657) and further in view of Duda (US 2002/0186180).

Regarding claim 3, Ou and Yamasaki disclose the electronic device defined in claim 1, further comprising:
a processor (Ou: Figure 2, 101) configured to control the speaker in response to information from the touch sensor (Paragraph [0042]).
Ou and Yamasaki fail to teach the processor configured to adjust a volume of the speaker in response to information from the touch sensor.
Duda discloses a processor configured to adjust a volume of the speaker in response to information from a touch sensor (Paragraph [0050]).
Therefore, it would have been obvious to “one of ordinary skill” in the art at the time the invention was made to use the volume controlling teachings of Duda in the electronic device taught by the combination of Ou and Yamasaki.  The motivation to combine would have been to allow the user to easily control the volume of the speaker thus improving the user experience and control over the electronic device.

Allowable Subject Matter

Claims 4-5 would be allowable if rewritten to overcome the Double Patenting rejection, set forth in this Office action or filing a Terminal Disclaimer, and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
14 September 2022